Citation Nr: 0843810	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to April 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board also observes that the veteran's representative 
submitted a written brief presentation in November 2008 in 
which he contended that claims for service connection for 
congestive heart failure, coronary artery disease, 
hypertension, and retinopathy as well as a claim for an 
increased evaluation for diabetes mellitus could be inferred.  
He requested that those claims be developed and adjudicated.  
However, those matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, those matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's Social Security 
Administration records, to afford him a VA examination, and 
to allow for the initial consideration of additional evidence 
by the RO.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, the Board observes that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In this regard, the evidence of record 
includes the SSA's decision to grant such benefits.  However, 
the records upon which that decision was based are not 
associated with the claims file.  Under 38 U.S.C.A. § 
5107(a), VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims and must be obtained. See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the RO should obtain and 
associate such records with the veteran's claims file.

In addition, the Board observes that the veteran has not been 
afforded a VA examination in connection with his claim for 
TDIU.  A September 2003 VA spine examiner did state that the 
veteran was not likely to find gainful employment as a coal 
miner.  However, it was not clear that such unemployability 
was due to his service-connected disabilities.  Indeed, the 
February 2004 rating decision acknowledged that the examiner 
did not address how the veteran's service connected 
disabilities affected his employability and stated that he 
would be sent for a new examination.  However, the veteran 
was never provided such an examination following the issuance 
of the February 2004 rating decision.  As such, the medical 
evidence does not include a medical opinion based on a review 
of the veteran's claims file addressing the effect of his 
service-connected disabilities on his employability.  
Moreover, the Board notes that a rating decision was issued 
during the pendency of the appeal in August 2004, which 
increased the veteran's disability evaluation for his 
service-connected diabetes mellitus to 40 percent effective 
from April 22, 2003.  Therefore, the Board finds that a 
medical opinion is necessary for the purpose of determining 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

The Board further observes that additional evidence has been 
received, which was not previously considered by the RO.  A 
Supplemental Statement of the Case (SSOC) was not issued, and 
the veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, if a 
grant of the benefit sought is not made.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

2.  The veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities are of such 
severity to result in unemployability.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed and the issues referred in 
the Introduction have been adjudicated, 
the case should be reviewed by the RO on 
the basis of additional evidence.  The RO 
should readjudicate the remaining issues 
on appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



